This is a companion case to the case of Higgins v. Burton, just decided, 64 Utah ___, 232 P. 914. The facts are the same in this case as in that one.
Upon the authority of that case, therefore, it is ordered that a peremptory writ of mandate issue forthwith, requiring the said district courts and the Hon. Thomas H. Burton as judge thereof to permit the plaintiff to appear and practice before said courts and such judge, and that he be restored to all of his rights and privileges as an attorney and counselor at law in accordance with the certificate issued to him by this court. Neither party to recover costs.
WEBER, C.J., and GIDEON, THURMAN, and CHERRY, JJ., concur.